Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 August 13, 2014

The Court of Appeals hereby passes the following order:

A14A1933. SMITH v. AGGEORGIA FARM CREDIT, ACA.

      This appeal was docketed on June 18, 2014. Pursuant to Court of Appeals Rule
23 (a), Appellant’s brief was due within 20 days after the appeal was docketed. To
date, Appellant has failed to file a brief or enumeration of errors. Accordingly, this
appeal is hereby DISMISSED.1

                                       Court of Appeals of the State of Georgia
                                                                        08/13/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        See Court of Appeals Rule 23 (a) (“Appellant’s brief, which shall contain as
Part 2 an enumeration of errors, shall be filed within 20 days after the appeal is
docketed. Failure to file within that time, unless extended upon motion for good cause
shown, may result in the dismissal of the appeal, and may subject the offender to
contempt.”); Court of Appeals Rule 7 (“Breach of any rule of the Court of Appeals
or failure to comply with an order of this Court subjects the offending party and/or
attorney to contempt and may subject the appeal to dismissal. . . .”).